Citation Nr: 0913172	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  05-31 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected residuals of a fracture of the left medial 
femoral chondyle with traumatic arthritis, currently rated as 
10 percent disabling.

2.  Entitlement to service connection for cervical and lumbar 
disabilities.  

3.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.

4.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
right ear hearing loss, and, if so, whether service 
connection is warranted. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to 
January 1981.  The Veteran also had a period of ACDUTRA from 
August 25, 1987 to September 5, 1987.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefits sought on appeal.  

In January 2005, the Veteran presented testimony at a hearing 
conducted at the Waco RO before a Decision Review Officer 
(DRO).  In December 2008, the Veteran presented testimony at 
a hearing conducted by the use of video conferencing 
equipment at the Waco RO before the undersigned Veterans Law 
Judge (VLJ) sitting in Washington, D.C.  Transcripts of these 
hearings are in the Veteran's claims folder.  Although the 
undersigned left the record open for sixty days in order for 
the Veteran to submit additional records following the 
hearing, none were submitted.  Thus, the Board will continue 
with consideration of the appeal.  

After the Veteran testified about both his neck and back 
during the January 2005 hearing, the DRO stated that he would 
add the issue of service connection for the neck to the issue 
of service connection for the back.  This addition is 
reflected above.  

The issues of an increased rating for service-connected 
residuals of a fracture of the left medial femoral chondyle 
with traumatic arthritis and service connection for a 
cervical and lumbar disabilities and bilateral carpal tunnel 
syndrome are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In November 1988, the RO denied the claim for service 
connection for hearing loss.  The Veteran was notified of 
that decision, but did not initiate an appeal.

2.  Some of the evidence received since 1988 when considered 
by itself or in connection with evidence previously 
assembled, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim for service connection for right 
ear hearing loss. 

3.  Right ear hearing loss has not been shown to be causally 
or etiologically related to the Veteran's military service.


CONCLUSIONS OF LAW

1.  The November 1988 RO rating decision that denied service 
connection for hearing loss is final.  38 U.S.C.A. § 7105(b), 
(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 
20.1103 (2008).

2.  New and material evidence has been received, and the 
claim for service connection for right ear hearing loss is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).

3.  Service connection is not warranted for right ear hearing 
loss.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his/her representative, if applicable, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the claimant with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
claimant of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

Concerning applications to reopen claims that have been the 
subject of a prior final denial by VA, nothing pertaining to 
the duty to assist claimants shall be construed to require VA 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured.  To provide 
adequate notice with regard to a claim to reopen, VA must 
look at the bases for the denial in the prior decision and 
respond with a notice letter that describes what evidence 
would be necessary to substantiate the element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).  However, as will be discussed below, the 
Board is reopening the Veteran's claim for service connection 
for right ear hearing loss and any notice error with regard 
to this matter is therefore non-prejudicial.  

Further, the Board finds that the VCAA duty to notify was 
satisfied by a letter sent to the Veteran in October 2003 
with regard to the service connection elements.  The letter 
addressed all of the notice elements and was sent prior to 
the initial unfavorable decision by the AOJ.  In this case, 
the fact that the notice did not address either the relevant 
rating criteria or effective date provisions, was harmless 
error because service connection is being denied, and 
therefore no rating or effective date is being assigned.  
Therefore, the Board finds that VA has fulfilled its duty to 
notify under the VCAA.

VA has also satisfied its duty to assist the Veteran at every 
stage of this case.  All available service treatment records 
as well as all identified VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the Veteran's claim for right ear hearing loss.  
Additionally, the Veteran underwent a VA examination in 
November 2005.  VA has also assisted the Veteran and his 
representative throughout the course of this appeal by 
providing them with a SOC and SSOCs, which informed them of 
the laws and regulations relevant to his claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the Veteran in this case.


LAW AND ANALYSIS

Right ear hearing loss

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001, as was the application to reopen the claim 
in this case, new and material evidence means evidence not 
previously submitted to agency decision makers; which 
relates, either by itself or when considered with previous 
evidence of record, to an unestablished fact necessary to 
substantiate the claim; which is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

A November 1988 RO decision denied service connection because 
there was no evidence of defective hearing in service and 
hearing loss pursuant to 38 C.F.R. § 3.385 was not shown.  
The Veteran was notified of the denial in January 1989.  
Because the Veteran did not appeal that decision, it is final 
and not subject to revision on the same factual basis.  38 
U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  The Veteran, 
however, now seeks to reopen his claim.  As noted, despite 
the finality of a prior adverse decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is furnished with respect to the claim 
which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).

With these considerations, the Board has reviewed the record, 
with particular attention to the additional evidence received 
since the final November 1988 rating decision.  After 
reviewing the record, the Board finds that the additional 
evidence received since the final 1988 rating decision is new 
and material within the meaning of 38 C.F.R. § 3.156(a).  

The evidence associated with the Veteran's claims file 
subsequent to the 1988 decision includes, but is not limited 
to, a February 2005 private opinion from Dr. G.K. noting that 
the Veteran's decreased hearing could have manifested during 
service and November 2005 VA audiological and ear disease 
examinations.  As noted, the Veteran's claim was previously 
denied in part because there was no evidence of hearing loss 
in service.  In particular, the Veteran has now provided an 
opinion indicating that there was a decrease in his hearing 
during service.  Obviously, this evidence is new in that it 
was not previously of record.  Moreover, this evidence 
relates to an unestablished fact necessary to substantiate 
his claim.  Further, as its credibility is presumed, the 
private medical opinion raises a reasonable possibility of 
substantiating the claim.  Justus, 3 Vet. App. at 513.  For 
these reasons, the Board finds that the additional evidence 
received since 1988 warrants a reopening of the veteran's 
claim of service connection for right ear hearing loss, as it 
is new and material evidence within the meaning of 38 C.F.R. 
§ 3.156(a).

In conclusion, new and material evidence having been 
received, the claim of entitlement to service connection for 
right ear hearing loss, is reopened.

Service connection for right ear hearing loss

Having reopened the veteran's claim, the Board must now 
determine whether the reopened claim for entitlement to 
service connection for right ear hearing loss may be granted 
on the merits, de novo.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Service connection for organic diseases of the nervous 
system, such as bilateral hearing loss, may be established on 
a presumptive basis by showing that the disease manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 C.F.R. §§ 
3.307(a)(3), 3.309(a).

VA has specifically defined the term "disability" for 
service connection claims involving impaired hearing.  38 
C.F.R. § 3.385.  "[I]mpaired hearing will be considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent."  38 
C.F.R. § 3.385.  The threshold for normal hearing is from 
zero to 20 decibels, and higher threshold levels indicate 
some degree of hearing loss.  See 38 C.F.R. § 3.385; see also 
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110; 
see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding 
that interpretation of sections 1110 and 1131 of the statute 
as requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran has the disability for 
which benefits are being claimed.  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the Veteran is not entitled to service connection for right 
ear hearing loss.  Although the Veteran's service treatment 
records indicated that his audiometric readings did reflect a 
worsening of his hearing in his right ear during service, the 
evidence of record does not show that he currently has 
hearing loss in his right ear pursuant to 38 C.F.R. § 3.385.   

As noted above, Dr. G.K. reviewed the Veteran's in-service 
audiograms and observed a significant change in hearing on 
the April 1987 audiogram, especially for the higher 
frequencies in the left ear.  Dr. G.K. opined that it was 
likely that the decrease in hearing in the higher frequencies 
could have been manifested while the Veteran served on active 
duty.  However, Dr. G.K. did not diagnosis right ear hearing 
loss pursuant to 38 C.F.R. § 3.385.  In fact, there were no 
current audiometric readings associated with the opinions.  

Additionally, during the November 2005 ear disease and 
audiological VA examinations, the Veteran reported that he 
worked as a jet aircraft mechanic during service and did wear 
ear protection.  After his separation from service, the 
Veteran stated that he worked as an aircraft 
mechanic/assembler at G.D. from 1985 to 1990.  On the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
20
35

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear.

After noting that the audiometric thresholds in the right ear 
were normal for rating purposes, the examiner opined that 
since his review of the service treatment records was 
negative for hearing loss in the right ear and since the 
Veteran was noted to have normal audiometric thresholds 
present in the right ear during service, it would seem 
apparent that the Veteran's current audiometric decline in 
the right ear occurred subsequent to separation from service.  
He added that hearing loss caused by acoustic trauma occurs 
within the time period of exposure and not years later.  The 
audiometric threshold shifts in the right ear would be caused 
by etiology other than military acoustic trauma.  The 
examiner opined that it was less likely than not that the 
Veteran's current right sided hearing loss was caused by 
military acoustic trauma.  

As reflected above, the Veteran has not been shown to 
currently have right ear hearing loss pursuant to 38 C.F.R. 
§ 3.385.  Service connection requires evidence that 
establishes that the veteran currently has the claimed 
disability.  See Degmetich, 104 F. 3d at 1332; Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Further, the 
Veteran, as a layperson, is not qualified to render a medical 
opinion as to etiology or diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992). Thus, without a 
current disability, service connection cannot be granted.  
Consequently, entitlement to service connection for right ear 
hearing loss is denied. 


ORDER

Entitlement to service connection for right ear hearing loss 
is denied.


REMAND

Reasons for Remand:  To obtain Social Security Administration 
Records, private treatment records, and VA examinations

Service-connected residuals of a fracture of the left medial 
femoral chondyle with traumatic arthritis

During his December 2008 hearing, the Veteran testified that 
his service-connected left knee had increased in severity 
since his last VA examination in November 2005.  The duty to 
assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the veteran.  
Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, 
where the evidence of record does not reflect the current 
state of the veteran's disability, a VA examination must be 
conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a) (2007).  Since his last VA examination, 
the Veteran testified that he has had increased pain and can 
no longer squat.  Therefore, the Board determines that a 
remand for another VA examination is necessary.  

Cervical and lumbar disabilities

The Veteran contends that his current cervical and lumbar 
disabilities began during service.  During his hearings, the 
Veteran testified that he was crushed between a tractor and 
building in the 1970s and injured his upper back, neck area, 
and shoulders.  He added that he injured his neck and back in 
a motorcycle accident during his Reserve service in 1987.   

As a preliminary matter, the Board notes that the period of 
ACDUTRA from August 25, 1987 to September 5, 1987 is 
considered active service because the Veteran was previously 
service-connected for a fracture of the left medial femoral 
chondyle with traumatic arthritis, which was incurred during 
that period of ACDUTRA.  "The term 'active military, naval, 
or air service' includes active duty, any period of active 
duty for training during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in line of duty, and any period of inactive duty 
training during which the individual concerned was disabled 
or died from an injury incurred or aggravated in line of 
duty."  38 U.S.C.A. § 101(24).  Thus, it has been shown that 
the Veteran "was disabled . . . . from an injury incurred or 
aggravated in line of duty" during a period of active duty 
for training (ACDUTRA).  Therefore, the period of ACDUTRA 
from August 25, 1987 to September 5, 1987 is considered 
"active military service" and the advantage of certain 
evidentiary presumptions provided by law to assist veterans 
in establishing service connection for a disability apply.  
See Paulson v. Brown, 7 Vet. App. 466 at 470-471 (1995) 
(noting that the Board did not err in not applying 
presumptions of sound condition and aggravation to 
appellant's claim where he served only on active duty for 
training and had not established any service-connected 
disabilities from that period).

The Veteran's service treatment records reflected that in 
August 1973, the Veteran complained of sharp pains in his 
shoulders and neck following a car accident.  In August 1974, 
the Veteran stated that he was bumped by a tractor but there 
were no reports of any neck or back pain.  A February 1978 
record noted that the Veteran complained of sharps pains in 
his upper back that was assessed as pleuritic vs. muscular 
pain.  A medical record that appears to be dated in November 
reflected that the Veteran had pain in the back located under 
the right shoulder radiating to the right front after lifting 
a tailgate.  The diagnosis was mm. strain.  A December 1980 
examination found the spine to be normal.

An April 1987 examination found the Veteran's spine to be 
normal.  Following the motorcycle accident in September 1987, 
reports noted that the Veteran complained of daily back pain 
that radiated down to both legs.  Physical examination 
revealed tenderness over the right lower back but no 
vertebral tenderness.  X-rays of the l-spine were negative.  

An August 1988 VA examination noted that the Veteran 
complained of lower back pain.  X-rays showed minimal 
degenerative change at L2-3.  

Most recently, private treatment records from Dr. B dated in 
April and July 2004 indicated that there was left cervical 
radiculopathy at C6-7 and C5.  In VA treatment records dated 
in August 2004, the Veteran reported that the onset of his 
neck and back pain was in 1990 after a fall at work.  Based 
on other evidence in the claims file, the Board notes that 
the Veteran was working at G.D. at the time.  A March 2005 
entry contained diagnoses of degenerative disc disease and 
degenerative joint disease of the cervical spine and chronic 
low back pain and degenerative disc disease.  

Additionally, in February 2005, Dr. D.B.G. stated that 
several of the Veteran's current disabilities, to include 
those of his cervical spine and lumbar spine, could have 
manifested while he served on active duty.  However, the 
report contains no rationale to support his conclusions.  The 
value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Thus, a medical opinion is inadequate 
when it is unsupported by clinical evidence.  Black v. Brown, 
5 Vet. App. 177, 180 (1995).  

Even though Dr. D.B.G.'s opinion is not adequate upon which 
to base a decision, the Board finds that a VA examination is 
necessary before a decision can be reached in this case as 
there was evidence of neck and back complaints in service and 
a suggestion that they might be related to his current 
disabilities.  38 C.F.R. § 3.159(c)(4)(i).

Additionally, the Veteran reported during his November 2005 
VA ear disease examination that he has been disabled since 
1990 due to a back injury while at work and was receiving 
disability benefits from the Social Security Administration 
(SSA).  The U.S. Court of Appeals for Veterans Claims has 
held that, where VA has notice that the veteran is receiving 
disability benefits from the SSA, and that records from that 
agency may be relevant, VA has a duty to acquire a copy of 
the decision granting Social Security disability benefits, 
and the supporting medical documents on which the decision 
was based.  See Hayes v. Brown, 9 Vet. App. 67 (1996).  Under 
the circumstances presented here, the RO should request the 
Veteran's SSA medical records.

Bilateral carpal tunnel syndrome

The Veteran contends that his bilateral carpal tunnel 
syndrome began during service.  The service treatment records 
contained a January 1971 entry which noted that the Veteran 
hyperextended his left wrist three years ago and had frequent 
wrist sprains.  The provisional diagnosis was left wrist drop 
secondary to hyperextension injury.  Another January 1971 
entry stated that the Veteran had sprained wrists and that he 
had chronic problems with his left wrist since school.  A 
September 1972 record contained a provisional diagnosis of 
left wrist ganglion and recurrent sprains.  X-rays showed a 
bone island on the distal radius.  Additionally, in April 
1973, the Veteran was found to have trauma to his right wrist 
after getting his right thumb caught while bowling.  

During his August 1988 VA examination, the Veteran complained 
of occasional pain in both wrist joints but he had full range 
of motion and no pain on examination.  

The Veteran testified during his January 2005 hearing that he 
was first diagnosed with carpal tunnel syndrome in 
approximately 1993.  In a March 2003 record, the Veteran 
reported that he was first diagnosed in 1991 by Dr. B.  In 
August and November 2003, the Veteran underwent right and 
left carpal tunnel release surgeries.  

As reflected above, because there was in-service evidence of 
bilateral wrist problems and in August 1998, he reported 
bilateral wrist pain which he testified has continued to the 
present and there is evidence of a current disability, the 
Board finds that a remand is necessary to obtain an opinion 
on the etiology of this issue.  38 C.F.R. § 3.159(c)(4)(i). 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain any necessary 
releases from the Veteran in order to 
obtain private treatment records from 
D.G., which is now Lockheed, pertaining to 
his claims of cervical and lumbar 
disabilities.  

2.  The AMC/RO should obtain any pertinent 
records from SSA, to include those 
pertaining to his claims of cervical and 
lumbar disabilities, dated in 
approximately 1990 to the present.  

3.  The Veteran should be afforded a VA 
examination to ascertain the severity and 
manifestations of his service-connected 
residuals of a fracture of the left medial 
femoral chondyle with traumatic arthritis.  
Any and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and to comment on the severity 
of the Veteran's service-connected left 
knee disability.  The examiner should 
report all signs and symptoms necessary 
for rating the veteran's left knee under 
the applicable rating criteria.  The 
presence of objective evidence of pain, 
excess fatigability, incoordination, and 
weakness should also be noted, as should 
any additional disability due to these 
factors.  The examiner should also comment 
as to the impact of the left knee 
disability on the Veteran's daily 
activities and his ability to maintain 
employment.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.  The 
claims files must be made available to and 
reviewed by the examiner prior to the 
examination.  A notation to the effect 
that this record review took place should 
be included in the examination report.  

4.  After the aforementioned development 
has been completed, schedule the Veteran 
for a VA examination to evaluate his 
claims for service connection cervical, 
lumbar, and bilateral carpal tunnel 
syndrome disabilities.  A copy of the 
claims folder and this REMAND must be made 
available to the examiner in conjunction 
with the examination.  The examination 
report must include responses to the each 
of the following items:

Based on a review of the claims folder and 
the examination findings, including the 
service treatment records, private 
treatment reports, VA treatment reports, 
the examiner should render any relevant 
diagnoses pertaining to the claims for a 
cervical disability, lumbar disability, and 
bilateral carpal tunnel syndrome.  

Additionally, the examiner should state a 
medical opinion as to the likelihood 
(likely, unlikely, at least as likely as 
not) that any current cervical, lumbar, or 
wrist disability is the result of a 
disease, injury, or event in service 
(January 1970 to January 1981 and August 
25, 1987 to September 5, 1987) as opposed 
to its being more likely due to some other 
factor or factors.  

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
conclusion as it is to find against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

5.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


